[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff-employer, Marty Gilman, Inc., appeals the decision of the Employment Security Board of Review that its CT Page 8280 former employee, Sarah Baranowski, quit her job in November 1990 because her working conditions adversely impacted her health. Administratively, it was determined she was entitled to receive unemployment compensation benefits.
The employer's appeal is a frontal attack on the factual findings and conclusions made at the several administrative levels. In an appeal such as this the court does not try the matter de novo. The court does not adjudicate facts. It may not substitute its conclusion for those made administratively. Its power to correct fact findings is limited. C.G.S. § 31-249b, Practice Book § 519.
Upon conflicting evidence it was found the employee encountered conditions in her work which caused her stress, tension, and anxiety necessitating medication to alleviate same. Although her physician had not advised her to quit, he supported her decision to do so. The doctor believed "it was advisable for the claimant to change her employment in order to prevent a nervous breakdown." The Board of Review found "that the claimant's health was affected by the conditions of her employment." "Claimant's emotional health was at risk." Upon review of the entire record, the court cannot say that the administrative findings and conclusions could not reasonably have been reached. Such findings are sufficient to sustain the conclusion that the employee quit her employment for sufficient cause connected therewith.
The appeal is dismissed and the award of benefits is affirmed.
Parker, J.